NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claimed invention is drawn to a method of managing heavy menstrual bleeding in a subject with uterine fibroids, comprising administering 300 mg twice daily elagolix for a period of time as needed.  The closest prior art is NCT01441635 which teaches administration of elagolix in the treatment of heavy uterine bleeding.  However, NCT01441635 does not describe the amount and dosing regimen of the elagolix to be administered.  While it may have been prima facie obvious to determine the optimal dosage and dosing regimen of drug to administer, the instant Specification demonstrates that administration of 300 mg twice daily was unexpectedly more effective in reducing the volume of menstrual blood loss than other dosages/regimens including those administering more than 300 mg elagolix.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611